It is an
honour for me to address this Assembly. I bring to all
greetings and good wishes from His Majesty Norodom
Sihanouk, King of Cambodia, and from the people and
19


the Royal Government of Cambodia. I should like to inform
the Assembly about the recent strides Cambodia has made
and about how it stands ready to fulfil its role in the
community of nations. I wish also to share with the
Assembly some humble thoughts on global events of the
past and responsibilities for the future.
First of all, on behalf of the delegation of the
Kingdom of Cambodia, and on my own behalf, I would
like to extend heartfelt congratulations to Mr. Theo-Ben
Gurirab on his election as the President of the General
Assembly at its fifty-fourth session. We wish him success
in his important work and pledge him our full support and
cooperation.
Allow me also to express my sincere thanks and
admiration to Mr. Didier Opertti, President of the General
Assembly at its fifty-third session, for his benevolent
leadership and guidance.
I also wish to take this opportunity, on behalf of the
Royal Government and the people of Cambodia, to warmly
welcome the Republic of Kiribati, the Republic of Nauru
and the Kingdom of Tonga to the United Nations.
Just in the past year, Cambodia has finally turned a
corner of history, putting firmly behind it the darkness of
its recent past and emerging into the new dawn of its
future. For the first time in many decades, Cambodia is
now a fully integrated country, without rebels or separatists
and without internal strife or conflict. The black chapter of
strife, violence, turbulence and turmoil is finally closed.
Last year we held open and free general elections on our
own, assisted and witnessed closely by the international
community, which pronounced them fully free and fair.
After considerable discussions among the main elected
parties concerning a common platform to serve the cause of
the country and its people, a new coalition Government is
now in place.
The last remnants of the genocidal Khmer Rouge have
either surrendered or been captured, and are in custody
awaiting trial for their crimes of genocide. We are firmly
resolved to do whatever is needed to ensure an open trial
for those responsible for genocidal crimes perpetrated in the
country in the past. In holding this trial, we will carefully
balance the need to provide our people, who were the
victims of this genocidal regime, with justice in order
finally to put behind us that dark chapter in our national
history, and the paramount need for continued national
reconciliation and the preservation of the hard-earned peace,
national independence and sovereignty which we value
most highly.
Peace, which was so elusive for many decades past,
now finally prevails throughout the country. Cambodia
has joined that important regional group, the Association
of South-East Asian Nations (ASEAN), and is determined
to play its responsible role in regional and international
affairs.
Cambodia and its people are committed to pluralist
democracy and to upholding and protecting human dignity
and human rights. We will be guided and governed to in
all our efforts by the pursuit of the rule of law, which
provides equality for all before the law and ensures that
legal procedures and practices are the same for all and
that the law is enforced through a competent and
impartial judiciary system with built-in procedures for
appeal and for rendering judgment.
On the economic front, we have pursued and will
continue to pursue market-oriented policies, with safety
nets for the vulnerable sectors of society until they are
able to compete on an equal footing with others. Our
principal goal is poverty alleviation. Our economic
policies and practices, with generous external
assistance — for which we are grateful — have resulted
in steady growth over the past few years. Even during the
financial melt-down in the region two years ago the
Cambodian economy maintained a fairly even keel.
Moreover, with strong political will, the Royal
Government is implementing its policy platform and
reform programmes with a view to establishing a viable
foundation for long-term economic growth and sustainable
development. The key areas of the reform programmes
include military and police demobilization; public sector
reform aimed at strengthening democracy; improving
public services and increasing their efficiency; enhancing
the rule of law and respect for human rights; and
economic reforms focused on maintaining macroeconomic
stability: strengthening banking and financial institutions,
fiscal reform, sound management of public property and
increased public investment in physical and social
infrastructure and human resource development.
So now, as the century ends, we can say with
confidence that we are firmly back on track as one
unified nation — unified in our desire not to be drawn
into the divisive factions of the past, but rather to play
our part in the comity of nations for a better future for all
mankind. We look to the future with great optimism born
20


out of our own achievements in political reconciliation,
compromise and adaptation placing the people’s longer-term
interests above narrow and short-term partisan gains, and
out of our sound economic and social policies. We are both
determined and confident that Cambodia will march ahead
into the next century, and millennium, with renewed
confidence and vigour, and that it will contribute to human
progress.
This is a historic session which affords us all an
opportunity — indeed compels us — to reflect on the past
and plan our planet’s future together. Looking at a wider
perspective, we can see that humanity has witnessed
unimaginable and immeasurably great change and progress
over the last millennium. Progress in science and
technology has helped us conquer deadly diseases, extend
and enhance human life and improve the human condition.
We have vastly increased our understanding of our planet
and our universe. We have annihilated distance and
improved communications to make our Earth a global
village indeed.
Much of our technological progress and many notable
achievements have indeed occurred in the last mere
hundred years, and the more we advance, the more
possibilities for achievement arise.
Yet our achievements also mask many continued
failings and appear to give rise to potential dangers. On a
planetary level, we have vastly depleted our natural
resources, mining and using non-renewable resources at a
rapid rate; destroying our forests; depleting our oceans;
polluting resources that are essential to our very survival,
such as air and water; and driving to extinction rare species
of fauna and flora, the value of whose contributions to
balance and harmony in nature we have yet to understand.
We have acquired weapons of awesome power that
can destroy all that we have accomplished and built. The
technological revolution that we have witnessed in this
century has gone so far that human morals have yet to
catch up with it. We have deployed vast efforts and
resources — intellectual, physical and financial — to
achieve this tremendous progress in science and technology,
but we must be sure that these accomplishments can be
harnessed and will serve only to increase the well-being of
humankind instead of destroying it.
The greatest concern of the coming century is that the
revolutionary progress in science and technology achieved
over the past 100 years has resulted in, among other
things, the production of all kinds of weapons of mass
destruction. As a result, there are now countless arms
factories and a huge stock of modern weapons in many
countries worldwide. Meanwhile, the modernization of
armed forces — which is actually an arms race —
continues unabated, in parallel with the many conflicts
that are spreading throughout the world. Where will this
situation lead us? This century has witnessed two great
wars, unleashed by intolerance and bigotry, which caused
more division in their wake. More and more lives are
being lost. Social tensions and hatred abound, caused by
religious and other differences. The world has reached a
stage of complete disorder, where the rich and mighty
impose their agenda on the poor and force the weak to
follow them.
We must also stress that scientific and technological
research, which has been conducted in a morally
irresponsible manner, has turned our world into one of
drug production, where most of the discoveries have been
made by the developed countries but have had a
destructive impact on poor developing countries. The
world is facing many fundamental challenges, such as
organized crime, drug and human trafficking, and so on,
that jeopardize the future of coming generations.
In addition, the gap between the rich and the poor,
the mighty and the meek, and the haves and have-nots
have widened. We have lost the art of sharing and caring.
Our numbers have multiplied many times, but science has
yet to find ways to feed future billions and to stretch
mother earth’s capacity to sustain us. The aging of our
people will pose immense challenges for future
generations, when fewer productive people will have to
meet the needs of larger numbers of dependents, young
and old alike. Half a billion people live in abject poverty,
while a few enjoy conspicuous comfort. The poor,
vulnerable and oppressed suffer everywhere because of
exploitation and neglect.
In our rapid progress and our daily race to achieve
more and temporarily resolve problems as they arise, we
seem not to pay attention to the longer-term future. The
dawn of the next millennium is forcing us to pause and
reflect. In the past, human destiny has from time to time
been guided by far-seeing messiahs and visionaries. But
we cannot afford to wait for another messiah to appear.
Since all our religions teach us that there is a messiah
deep down in each one of us, that is where we must
search for answers. Let not the arrogance of our justified
achievements lull us into inaction for the future.
21


World leaders have a rare and grave responsibility to
carry out this soul-searching. It is given to few of us to
undertake the task of charting the future as the next
millennium dawns. We have to set aside our daily chores
and power games and devote our attention to long-term
problems. A few hours or days of reflection in 2000 will
determine the destiny of the next thousand years and more
for humankind and for mother earth. Let us for a time
forget all our differences; imagine that there are no national
boundaries or religious, racial or regional differences; and
devote our attention to the most important and essential
areas we must address in the next four to five years in
order to set our planet on the correct course for the future.
We do not need long, drawn-out academic conferences of
every kind and on every subject to do this. We do not need
volumes of position papers. We need only to trust our
collective knowledge; the lessons of the past, which are
immense; and our innate basic good instincts.
In this spirit, I would like to express Cambodia’s
strong support for the 2000 millennium summit of the
leaders of all countries, where — without having to watch
our sound-bites, pose for the cameras or please domestic
audiences — we can talk of our planet and humankind and
of what needs to be done. The overarching need is to
ensure that the Cambodian Buddhist concept of “Dharma”,
or its equivalent in every religion, be respected, and that we
do what past messiahs have enjoined us to do. In essence,
we must lead a balanced and tolerant life, in harmony with
oneself, with one’s neighbours, with other beings, with
nature and with the cosmos. Perhaps we have to visualize
and devise new institutions and agendas, or significantly
reshape and redirect existing ones, to guide us through the
beginning of the next millennium.
We also have to set short- to medium-term agendas of
a more practical nature. Of topmost priority is the need to
eradicate poverty, a continuing scourge and stigma for
humanity. We should devise steps to achieve this in the
first 10 years of the next century. With sharing from the
rich to the poor, internationally and within countries, this is
not an impossible task. Already the G-8 nations have
agreed to forgo past debts of poorer nations. This trend
needs to continue, and future assistance should largely be
through well-monitored grants rather than loans.
Secondly, we must preserve and enhance our
environment and ecology. We have already seen how some
areas try to dispose of their contaminated wastes in other
places. It is necessary to stop the generation of wastes or to
contain their levels at the source. In some cases we have to
slow, or sacrifice current consumption, but this takes
vision and determination.
Last but not least, we need to re-evaluate the roles
of common institutions and focus on their positive
aspects. The United Nations has served us well for more
than half a century. It has done commendable work
beyond its original mandate and has adapted to changing
needs. It has been a platform for defining common goals.
But we need to show more dedicated determination to rid
it of functions, committees and forums which have lost
relevance or usefulness.
Within the United Nations much has been
accomplished under the bold and visionary leadership of
the Secretary-General, Kofi Annan, and we all pay tribute
to his wisdom and managerial abilities. Yet some
challenges remain including further efforts to curtail the
burgeoning budget levels. Cambodia supports the need to
reform the United Nations. The Organization and its
specialized organs need to become more unified at the
country level under the mechanism of the United Nations
resident coordinator. In other words, there should be a
single United Nations presence in each country, with
specialized organs serving under one leadership, much
like an ambassador providing an overall umbrella for all
the activities of his country in a host country.
With this reform, our world body will be required to
improve the criteria for recruiting staff and officials for
posting in various United Nations agencies, especially for
posting in member countries. Otherwise, they will
consider themselves almighty gods, without any virtue,
ready to violate the sovereignty of a member country,
which has paid considerable membership dues to pay their
high salaries. In this regard, Cambodia has had some
experience in the history of its cooperation with some
United Nations officials.
The Kingdom of Cambodia deems it necessary, on
the other hand, to abide strictly by the United Nations
Charter and to reinforce the role of the Security Council
in the process of maintaining peace in the world. We
appeal to the international community to make further
contributions to the United Nations Development
Programme (UNDP), so that it can continue to provide
development aid to the least developed countries.
We also think that punishing poor people of the least
developed countries, by imposing sanctions and economic
blockade to achieve one’s political agenda, goes against
the principle of humanity and respect for human rights
22


and for the right to self-determination of the people living
in the affected country. Therefore, Cambodia fully supports
the demand of many countries for the immediate removal
of the economic blockade imposed on Cuba.
Cambodia fully welcomes the decision of the
Government of Indonesia to accept the multinational
peacekeeping forces of the United Nations so as to restore
and strengthen order and stability in East Timor. We
cherish the strong hope that the multinational peacekeeping
forces of the United Nations will effectively cooperate with
the Indonesian Government to quickly and successfully
create a peaceful situation for the people of East Timor.
In closing, let me once again appeal to world leaders
to use the opportunity of the dawn of the new millennium
to carefully evaluate our achievements and their costs, as
well as the future perils that confront us, and to consider
important steps to establish a new world order that will take
this planet safely through the next thousand years. The
lessons of the past should steer us towards ensuring lasting
legacies for generations yet to be born. Cambodia stands
ready to join in this global effort.







